



COURT OF APPEAL FOR ONTARIO

CITATION:
SA
    Capital Growth Corp. v. Mander Estate, 2012 ONCA 768

DATE: 20121106

DOCKET: C55588

Sharpe, Gillese and Watt JJ.A.

BETWEEN

SA Capital Growth Corp.

Applicant

and

Christine Brooks as Executor of the Estate of
    Robert Mander, deceased and E.M.B. Asset Group Inc.

Respondents

and

Peter Sbaraglia

Moving Party

(Appellant, Respondent by way of cross-appeal)

and

RSM
    Richter Inc. and Ontario Securities Commission

Responding Parties

(Respondent, Appellant
    by way of cross-appeal)

Kevin D. Toyne, for the appellant Peter Sbaraglia

Matthew Gottlieb and Shannon Beddoe, for the respondent RSM
    Richter Inc. (now Duff & Phelps Canada Restructuring Inc.)

Evan Cobb, for the applicant SA Capital Growth Corp.

Jennifer Lynch, for the respondent Ontario Securities
    Commission

Frank Lamie, for Tonin & Co. LLP and Peter Tonin

Heard: October 2, 2012

On appeal from the order of Justice L.A. Pattillo of the Superior
    Court of Justice, dated May 23, 2012, with reasons reported at 2012 ONSC 2800,
    110 O.R. (3d) 765.

COSTS
    ENDORSEMENT

[1]

We have now received and considered the submissions of the parties as to
    costs. In our view, as the successful party, the respondent RSM Richter Inc. is
    entitled to costs. Those costs are payable by the appellant personally, not the
    estate of Robert Mander. In all the circumstances, we fix the costs of all
    proceedings including the motion, stay, appeal and cross-appeal at $50,000
    inclusive of disbursements and taxes.

Robert J. Sharpe J.A.

E.E.
    Gillese J.A.

David
    Watt J.A.


